Citation Nr: 1524079	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-15 507	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating greater than 10 percent prior to March 4, 2011, and greater than 20 percent from March 4, 2011, for the service-connected lumbar spine disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to January 1998, and from December 2003 to March 2005, with additional service in the National Guard and Army Reserve.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2012, the Board remanded the claim for further evidentiary development.  The claim was denied in a supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All records on the paper claims file, the Virtual VA paperless claims processing system, and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the November 2010 Board hearing before the undersigned Acting Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal in writing in May 2015, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
NANCY RIPPEL
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


